BOOTH, J.
This action is to recover of the defendant upon his alleged guarantee on a note payable to the order of the bank of which the plaintiff is a successor receiver. By his answer,, the defendant in substance denies that he guaranteed said note,, but appears to concede that he endorsed the same. In defense of his liability for nonpayment thereof he sets forth in sub' stance that in relation to circumstances following such endorse' ment the plaintiff so conducted himself as to create an estoppel on his part to now enforce any liability thereunder.
The demurrer attacks this defense, and the only ground there' of is that it is not good. Such a demurrer is general instead *48of special. The rules of practice and a long line of decisions of our Supreme Court point out that general demurrers are no longer a part of our system of pleadings.
In view of the foregoing, the demurrer as filed is overruled.